Citation Nr: 0117725	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.

The veteran is shown to have failed to report for a travel 
board hearing scheduled to have been conducted in May 2001.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Concerning this case, while mindful that the RO did 
not have the benefit of the explicit provisions of the VCAA, 
based upon the findings set out below, VA's duties have not 
been satisfactorily fulfilled.  

Upon review of the evidentiary record, the Board notes a 
private medical statement dated in April 1999 from a 
physician affiliated with the prison facility where the 
veteran is currently being held indicates that the veteran 
has been diagnosed with chronic Hepatitis C but that he is 
not presently being treated for the disorder.  

The veteran has asserted that his Hepatitis C disorder was 
either caused by exposure during his period of service in 
Southwest Asia during the Vietnam War, or alternatively, that 
such exposure was brought about by contamination incurred as 
a result of the use of blood/plasma transfusions administered 
in the course of right knee surgery performed in June 1976 at 
Darnell Army Hospital following his suffering a knee injury 
during active duty for training with the Army National Guard 
at Fort Hood, Texas.  See statement from veteran received by 
the RO in December 1998.  The Board observes that surgical, 
as well as other treatment records, are on file regarding 
this claimed surgery by the veteran.  

The Board observes that the veteran has not been medically 
examined in order to ascertain if there is, in effect, any 
relationship between his recently diagnosed Hepatitis C and 
his period of service, to include the above-mentioned right 
knee surgical procedure.  

As such, pursuant to the provisions of the above-discussed 
Veterans Claims Assistance Act of 2000, as well as in order 
to comply with the statutory duty to assist, which includes 
the providing of examinations or obtaining medical opinions 
when necessary, the veteran should be afforded an appropriate 
VA examination in an attempt to ascertain the nature, 
severity, and the etiology of the disorder, Hepatitis C, for 
which he is currently seeking service connection.  See also 
38 C.F.R. § 3.326 (2000).

Regarding the veteran's claim for an increased rating for his 
service-connected PTSD disability, the Board notes that he 
was originally granted service connection for PTSD in January 
1995, and that he sought an increased rating, due to an 
increase in the severity of his psychiatric disability, in 
April 1998.  Review of the evidentiary record shows that the 
veteran has not been afforded a detailed comprehensive 
psychiatric evaluation since October 1994.  See private 
medical report, conducted at the Texas Department of 
Corrections, Jester 3.  Therefore, the Board finds that the 
veteran should be afforded a thorough and contemporaneous 
medical examination to ascertain the current severity of the 
veteran's PTSD disability.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board also notes that psychiatric treatment records have 
been associated with the record showing that the veteran has 
been treated for psychiatric-related problems while 
incarcerated in the Texas Department of Criminal Justice.  
These records are shown to be dated from February 1998 to 
June 1998.  No other treatment records dated subsequently in 
June 1998 have been associated with the record.  As VA is on 
notice that additional pertinent records may exist, the case 
must be remanded for further development.  

The Board again notes that the veteran is presently 
incarcerated within the Texas Department of Criminal Justice.  
In Wood v. Derwinski, 1 Vet. App. 190 (1991), the Court 
stated that "[w]e do, however, caution those who adjudicate 
claims of incarcerated veterans to be certain that they 
tailor their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and consideration given to their fellow veterans.  Id. at 
193.  As such, under the unique circumstances presented by 
this case, where it appears the veteran is not available to 
participate in a VA examination under regular conditions, and 
may be able to be examined at the Texas prison facility, and 
in keeping with the "caution" of Wood, supra, a remand is 
required to fulfill VA's statutory duty to assist this 
appellant in developing the facts of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended 38 
U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed Hepatitis C 
disorder as well as for his service-
connected PTSD, and to furnish signed 
authorizations for release to the VA of 
private medical records (to specifically 
include all those from the Texas 
Department of Criminal Justice, 
"Jester" facility, located in Richmond, 
Texas) with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder. 

2.  The RO should contact all appropriate 
sources in order to verify all the 
veteran's service dates in the Texas 
National Guard.  Documentation thereof 
should be added to the claims folder.  

3.  After completion of the above 
development, and even if no records are 
obtained, the RO should determine whether 
the veteran is still located within the 
Texas Department of Criminal Justice, 
specifically, at the "Jester" facility 
located in Richmond, Texas.  The RO 
should then contact the facility where 
the veteran is currently determined to be 
located, and attempt to obtain an 
examination of the veteran by qualified 
medical personnel at that facility.  The 
veteran should at that time be afforded 
an examination by an appropriate 
specialist to determine whether he now 
has active Hepatitis C or residuals of 
Hepatitis C.  The examiner should specify 
the current condition of the veteran and 
should evaluate whether either it is at 
least as likely as not that the veteran's 
Hepatitis C or residuals of Hepatitis C 
is related to his period of service 
and/or his right knee surgical procedure 
in June 1976.  All appropriate tests 
should be accomplished.  The examination 
report must reflect a review of pertinent 
material in the claims folder.  The 
report of the examination should include 
the complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner prior to 
the examination.

4.  In accordance with the above-
discussed imprisonment status of the 
veteran, an examination by a psychiatrist 
should also be performed to determine the 
current severity of the veteran's 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
he or she may review pertinent aspects of 
the veteran's history.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.

The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected PTSD.  
Specifically, the examiner should 
identify diagnostically all symptoms and 
clinical findings which are 
manifestations solely of the service-
connected PTSD, and render an opinion for 
the record as to the degree to which 
those specific symptoms and findings 
affect the veteran's ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  The examiner must also be 
furnished a copy of the revised VA 
General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, effective 
November 7, 1996.  On examination of the 
veteran, the examiner is to comment on 
the presence or absence of each symptom 
and clinical finding specified therein, 
and, if present, the degree(s) of 
severity thereof.  Based upon a review of 
the record and the examination, the 
examiner should provide a Global 
Assessment of Functioning (GAF) score 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment solely produced by the 
service-connected PTSD.  The report of 
the examination should include a complete 
rationale for all opinions expressed.  
The examiner should acknowledge as part 
of the examination report that review of 
the claims folder was undertaken prior to 
the examination. 

5.  Thereafter, following any additional 
development deemed appropriate, the RO 
should review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
development actions and/or examination 
report are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.

7.  Finally, the RO should readjudicate 
the appellant's claims.  If the RO denies 
any benefit sought, it should provide the 
appellant and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


